October 06, 2010


Mr. David H. Jones
Kittleman Thomas & Gonzales LLP
4900-B North 10th Street
McAllen, TX 78504


Mr. Gilberto Hinojosa
Magallanes & Hinojosa, PC
1713 Boca Chica Blvd.
Brownsville, TX 78520

Mr. Craig S. Smith
Law Offices of Craig S. Smith
14493 S.P.I.D., Suite A, P.M.B. 240
Corpus Christi, TX 78418
Mr. David W. Green
Hartline, Dacus, Barger, Dreyer & Kern, L.L.P.
800 North Shoreline Blvd., Suite 2000 Corpus Christi, TX 78401

Ms. Sarah Pierce Cowen
7311 Wester Way
Dallas, TX 75248

RE:   Case Number:  10-0809
      Court of Appeals Number:  13-10-00277-CV
      Trial Court Number:  CL-43,917-B

Style:      IN RE  STANLEY J. WILLIAMS, JR. AND DENA WILLIAMS

Dear Counsel:

      Today the Supreme  Court  of  Texas  granted  in  part  the  Unopposed
Emergency Motion for Stay and issued the enclosed stay order in  the  above-
referenced case.
                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Honorable Jaime Joel    |
|   |Palacios                |
|   |Mr. Arturo Guajardo Jr. |
|   |Ms. Dorian E. Ramirez   |